Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, Claims 1, 13-18, and 21-26 are pending.  Claims 1, 13-18, and 21-26 are examined on the merits.    
EXAMINER'S COMMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Tochtrop on April 28, 2021.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 13-14, previously withdrawn from consideration as a result of a restriction requirement, claims 13-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on Dec. 2, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows: 

In the Claims:
Claims 13 and 14 are rejoined.
Claim 1, line 2, after “wherein” delete “the”, insert --- said --- ; line 4, delete  “Rosc”, insert ---Roscoe ---; line 5, delete  “Rosc”, insert ---Roscoe ---.
Claim 13, line 2, after “wherein” delete “the”, insert --- said plant---.
Claim 14, line 2, after “wherein” delete “the”, insert --- said plant---.
Claim 16, line 2, after “wherein” delete “the”, insert --- said plant---.
Claim 18, line 2, after (IBD) insert ---comprising a plant extract, wherein said plant extract ---; line 3, delete “Rosc”, insert ---Roscoe ---; line 4, delete  “Rosc”, insert ---Roscoe ---

Claim 24, line 1, after “wherein” delete “the”, insert --- said plant---.
Claim 25, line 1, after “wherein” delete “the”, insert --- said plant---.
Claim 26, line 1, after “wherein” delete “the”, insert --- said plant---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant has limited the scope and concentration to be commensurate in scope with the referenced data as discussed in the interview of April 6, 2021 with Michelle Tochtrop.  Therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 13-18, and 21-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655